UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6417



BUSTER MARSHALL,

                                             Plaintiff - Appellant,

          versus

JOHN R. MAXCEY; CAPTAIN GILLESPIE; DEPUTY
WARDEN FOWLER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-1856-6-3AK)


Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Buster Marshall, Appellant Pro Se. Henry Ronald Stanley, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court, but modify the
district court's order to reflect a dismissal without prejudice.

Marshall v. Maxcey, No. CA-95-1856-6-3AK (D.S.C. Mar. 1, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2